 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10
11    GEORGE L. TAYLOR and VICTORIA                No. 2:18-cv-03225-MCE-AC
      P. ENRIQUEZ,
12
                       Plaintiffs,
13                                                 ORDER
             v.
14
      FORD MOTOR COMPANY, a
15    Delaware Corporation; FUTURE
      FORD, INC., a California Corporation,
16    dba FUTURE FORD LINCOLN; and
      DOES 1 through 10, inclusive,
17
                       Defendants.
18
19

20          Through this action, California residents George Taylor and Victoria Enriquez

21   (collectively “Plaintiffs”) seek damages from Ford Motor Company (“Ford”) and Future

22   Ford, Inc., dba Future Ford of Lincoln (“Future Ford”) (collectively, “Defendants”)

23   stemming from Plaintiffs’ purchase of an allegedly defective vehicle. Defendants

24   removed this action from the Placer County Superior Court on December 18, 2018,

25   contending this Court had jurisdiction pursuant to 28 U.S.C. § 1332 on the basis that

26   Future Ford, a California Corporation, was fraudulently joined for purposes of defeating

27   diversity. ECF No. 1 at 6–7. Plaintiffs, in turn, argue that removal was improper

28   because Future Ford is a viable Defendant in this matter, and as such, diversity is not
                                                   1
 1   established for purposes of this Court having jurisdiction. Plaintiffs move to remand their
 2   lawsuit back to state court where it originated, and additionally request attorney’s fees
 3   associated with having to file their motion. See ECF No. 12.
 4          In response to Plaintiffs’ motion, Defendants filed a Statement of Non-Opposition
 5   conceding that remand is appropriate but also contending that a reasonable basis
 6   existed for asserting fraudulent joinder of non-diverse Future Ford at the time of removal.
 7   ECF No. 16 at 2. The Court agrees that Defendants’ removal of this matter was
 8   ultimately improper, such that remanding this action back to the state court is necessary.
 9   However, the Court also declines to award attorney’s fees incurred as a result of the
10   removal, as requested by Plaintiffs. An award of attorney’s fees under § 1447(c) is
11   discretionary and may be rejected where a defendant had at least a reasonable basis for
12   removal. See Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). Here, given
13   that most of Plaintiffs’ factual allegations are levied against Ford specifically, as opposed
14   to the general allegations pertaining to Future Ford, the Court does not believe that the
15   imposition of attorney’s fees is warranted.
16          Accordingly, Plaintiffs’ Motion to Remand (ECF No. 12) is GRANTED. Plaintiffs’

17   request for attorney’s fees they incurred in conjunction with the motion, however, is
18   DENIED. Consequently, Defendants’ Motion for Judgment on the Pleadings (ECF
19   No. 7) is DENIED without prejudice as moot. The Clerk of the Court is directed to

20   remand this action to the Placer County Superior Court and to close the case.1
21          IT IS SO ORDERED.
22   Dated: April 8, 2019
23
24
25
26
27
            1
              Because oral argument would not have been of material assistance, the Court ordered this
28   matter submitted on the briefs. E.D. Cal. Local Rule 230(g).
                                                        2
